Clark, J.
Plaintiffs as dependents of a deceased employee, their son Harold James Pringle, bring certiorari to review an award in their favor against defendant employer and its insurer.
Thomas v. Morton Salt Co., 253 Mich. 613, negatives right to recover damages for injuries resulting in the death of Harold James Pringle in an action at law by representative of the deceased employee against defendant employer and sustains right to award of compensation.' The award is affirmed.
Butzel, C. J., and Wiest, McDonald, Potter; North, and Fead, JJ., concurred. Sharpe, J., did not sit.